Citation Nr: 1740754	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability, claimed as due to a low back disability.

3.  Entitlement to service connection for a right hip disability, claimed as due to a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1951 to October 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously considered this appeal in July 2016, and remanded these issues for additional development.  After the development was completed, the case returned to the Board for further appellate review.

In May 2017, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence in May 2017 to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for left and right hip disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnoses for degenerative arthritis of lumbar spine, intervertebral disc syndrome, and spinal stenosis.

2.  The Veteran experienced a low back injury during service.

3.  The evidence is at least in relative equipoise as to whether the Veteran's low back disability is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Low Back Disability

The Veteran contends that he developed a low back disability as a result of service.  More specifically, the Veteran asserts that while serving in Korea he had to lift and load bombs that were greater than 100 pounds without proper attire, equipment, or instructions.  He stated that this caused severe stabbing pain in his low back and he had to report to sick call several times for treatment while stationed overseas.  The Veteran indicated that he has been seen by VA doctors during the past 10 years and that he has had epidurals for the pain and undergone several x-rays and magnetic resonance imaging scans (MRIs).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for a right knee disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

At the outset, the evidence shows that the Veteran has current diagnoses of degenerative arthritis of lumbar spine, intervertebral disc syndrome, and spinal stenosis.

The Veteran's service treatment records from his period while stationed in Korea, where he claims to have been treated for the low back injury, have been deemed fire damaged.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of the fire-damaged records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

The available service treatment records are negative for any complaints, diagnoses, or treatment for a lumbar spine disability.  Nonetheless, the Board notes that, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, the Veteran is competent to report that he experienced pain in his back after attempting to lift a heavy object in service as such would have been clearly observable to him.  Indeed, as a layperson, he is competent to report his own experiences and there is nothing in the record that contradict these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the Board has no reason to doubt the credibility of his statements.

The most probative evidence in favor of the claim includes statements from the Veteran as well as a private medical opinion.

The Veteran submitted a statement in May 2013 in which he explained that he had an in-service low back injury due to lifting a bomb that he described as a "hundred pounder."  He said that he experienced a "severe stabbing pain in [his] lower back."  The Veteran stated that he was relieved of duty for the day and reported to sick call the next morning.  He said that pain relief medication was given to him at that time, and that he continued to seek treatment for this pain "five or six times" during his deployment overseas.  He also explained that the pain, in various degrees of severity, continued since service and progressively worsened even more over the past ten years.

A private medical opinion from the Veteran's treating physician was received in November 2013.  Therein, the private physician attested to having reviewed the Veteran's post-discharge medical treatment records and physically examined the Veteran.  The physician diagnosed the following conditions: peripheral neuropathy; limited range of motion of the back; lower back pain; scoliosis; abnormal gait; degenerative disease of L4-L5 per MRI; moderate to severe spinal stenosis, and; moderate to severe bilateral neuroforaminal narrowing.  The physician found that these diagnoses were "more likely than not caused/aggravated by" the "heavy lifting" incident that the Veteran previously endorsed as the initial source of his injury.  The physician explained that the current spine diagnoses were "highly possible" to be related to the events that occurred during service per the Veteran's account of the lifting and loading greater than 100-pound bombs without proper attire, equipment, and instructions.  The medical opinion was based, in part, on the Veteran's statements, which as discussed above, are credible, and therefore maintains its probative value to that extent.  But see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical "opinion based upon an inaccurate factual premise has no probative value"); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject a medical opinion that is based on the veteran's statement that is contradicted by other evidence of record).  The Board finds this medical opinion highly probative of a positive nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The most probative evidence against the Veteran's claim includes a December 2016 VA examination opinion from a primary care physician.  The VA examiner also reviewed the Veteran's file and conducted a physical examination.  The examiner noted current diagnoses for degenerative arthritis of the spine, Intervertebral Disc Syndrome, and spinal stenosis.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred or caused by the claimed in-service injury.  She reasoned that there were no service treatment records to show complaint or treatment for low back pain.  In addition, she said that the Veteran's verbal history does not suggest a disc problem at the time.  The examiner noted that post-service medical records show a December 2007 note that includes the Veteran's endorsement of back pain that started 8 to 10 years ago related to degenerative disc disease.  She further stated that these findings of degenerative arthritis "would not be unusual in a 72 year old man with a long history of tobacco use, COPD, diabetes with neuropathy and aging..."  She also said that the Veteran's current spine diagnoses are not related to lifting bombs 54 years earlier.  Lastly, the examiner stated that the private physician's nexus statement "does not address the comorbidities in his rationale, just the Veteran's verbal account."    

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim given the conflicting opinions. Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of the back condition.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In light of the above, to include the highly probative November 2013 private medical opinion, and resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for a low back disability are met, and the claim is granted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Service connection for a low back disability is granted.


REMAND

Unfortunately, the issues of service connection for left and right hip disabilities must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

The Veteran claims that his bilateral hip disability was caused or aggravated by his low back disability.  The Veteran has not been afforded a VA hips examination.  Accordingly, the Board finds that an examination should be scheduled upon remand to address the claims.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed bilateral hip disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hip disability.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify all diagnosed left and right hip disabilities and should opine as to the following: 

a) whether it is at least as likely as not (50 percent probability or greater) that any hip disability is related to active service.  
b) whether it is at least as likely as not (50 percent probability or greater) that any hip disability is related to the Veteran's low back disability.  
c) whether it is at least as likely as not (50 percent probability or greater) that any hip disability is aggravated by the Veteran's low back disability.  

The examiner should explain the rationale for the opinion provided.

2.  After completing the requested action, and any additional action deem warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


